Case 2:18-cr-20202-SHL Document 22 Filed 11/02/18 Page 1 of 4 Page|D 34

IN THE IJN§TED STATES DISTRICT COURT gm _
FOR THE WESTERN D§STR`§CT Oli` TENNESSEE ‘ 1

  

 

 

Wnsrnnn nivisrors nn i"§§,~ l l en a ns g g
…M…°“'…
t W§`ltana
nnr"rnn s*ra"rns on assertion l initials a
Plaintiff, ) `¢‘l‘{&¢`-~._,\
)
v, ) ina zzrs-Cn~zeznz
l
entities nowann, )
Del`endant, )
PLEA AGREEMENT

 

Pursuant to Fed. R. Crini. P. ll(c)(l)(B), the following constitutes the _Plea Agreeinent
reached between the UNITED STATES, represented by D. l\/HCHAEL DUNAVANT, United
States Attorney for the Western District ofTennessee, and PATR}CK NEAL OLDHAM, Assistant
United States Attorney, and the defendant, BRIAN `HOWARD, represented by NEEDU`M
GERMANY, defense counsel
l. BRIAN H,OWARD agrees that he Will enter a voluntary plea of guilty to Count 2 of the
lndictrnent, Which charges the defendant With being a convicted felon in possession of a tirearrn,
in violation of 18 U.S.C. § 922(§)@). This offense carries a maximum statutory punishment of
imprisonment for not more than ten (i{}) years_, a fine of not more than $250,00(}, a period of
supervised release for not more than three (3) years, and a mandatory special assessment of $lUO.
BRIAN HOWARD agrees that he is entering a voluntary plea of guilty to Count 2 because he is,

in fact, guilty of the offense charged in Count 2.

Case 2:18-cr-20202-SHL Document 22 Filed 11/02/18 Page 2 of 4 Page|D 35

2. Pursuant to this agreement, both the UNITED STATES and BRIAN H_OWARD agree that

the offense level enhancement at U.S.S.G. § ZKZ. l (b)(o) for possessing the firearm in connection

with another felony DOES NOT APPLY in this case.

3. Pursuant to this agreement, the UNITED STATES agrees to recommend

21.

"fhat the defendant receive fall credit for acceptance of responsibility pursuant to
U.S.S.G. § 3El.1;

That the defendant be sentenced at within the advisory guideline range as that range
is determined by the Cotn‘t;

That following the said term of imprisonment, the defendant be placed on
supervised release for a period of time to be determined by the Court;

That the defendant be required to pay a fine amount if ordered by the Conrt; and,
That the defendant pay the mandatory s_peciai assessment fee of $l()() per count,
said amount due and owing as of the date sentence is pronounced

'l`hat conntsl and 3 he dismissed

4. BRIAN HOWA.RD understands that if the UN`ITED STATES receives information

between the signing of this agreement and the time of the sentencing that the defendant has

previously engaged in, or if he engages in the ftit'nre, in conduct inconsistent with the acceptance

of responsibility, including but not limited to, participation in any additional criminal activities

between now and the time of sentencing, the U_NlTED STATES’ position on acceptance of

Case 2:18-cr-20202-SHL Document 22 Filed 11/02/18 Page 3 of 4 Page|D 36

responsibility credit could change Further, the defendant understands that whether or not
acceptance of responsibility credit pursuant to U.S.S.G. §BEl.l is granted is a matter to be
determined by the Court. `Failnre of the Court to grant acceptance of responsibility creditor
impose a sentence as recommended by the UNITED STATES in this agreement shall not be a

basis for BRIAN l~lO\/VARD to withdraw his guilty plea.

5. BR.lAN HOWARD understands that 18 U.S.C. § 3742 gives him the right to appeal the
sentence imposed by the Court. Acl<nowledging this, the defendant knowingly and voluntarily
waives his right to appeal any sentence imposed by the Court and the manner in which the sentence
is determined so long as it is within the applicable guideline range, or lower, whatever the guideline
range might be. Purther defendant waives and gives up the right to challenge any conviction or
sentence imposed or the manner in which the sentence was determined in any collateral attacl<,
including but not limited to, a motion brought under 28 U.S.C. § 2255. _This waiver is made in
exchange for the concessions by the UNZ.TED STAT.ES as set forth in this agreement The waiver
in this paragraph does not apply to claims relating to prosecutorial misconduct and ineffective

assistance of counsel

6. BRIAN HOWARD agrees that this Plea Agreernent constitutes the entire agreement
between himself and the UNI.TED STATES and that no threats have been made to induce him to
plead guilty By signing this docttment, BRIAN HOWARD acknowledges that he has read this
agreement, has discussed it with his attorney and understands it. BRlAN HOWARD

acknowledges that he is satisfied with his attorney’s representation

Case 2:18-cr-20202-SHL Document 22

FOR THE UNITED Sjl`ATES:
D. l\/llCHAEL DUNAVANT
UNITBD S`l.`Ajl`ES ATTORNEY

j /jjjm

PATRICK NEAL OLD`HAl\/l
Assistant United States Attorney jr

fha /

njnnnUt/ij GERMANY
Attorney for Defendant

 

 

 

B"§IAN nowatij j
Defendant

Filed 11/02/18 Page 4 of 4 Page|D 37

r/»/ aj tj

Date

ja rg_

Dat

